PER CURIAM.
We affirm and in so doing reject appellants’ claim that the minimum mandatory sentences provided for in the drug trafficking statute, section 893.135, Florida Statutes (1983), violate the federal constitutional ban on cruel and unusual punishments as construed in Solem v. Helm, 463 U.S. 277, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983). Also see State v. Benitez, 395 So.2d 514 (Fla.1981) and Carmona v. Ward, 576 F.2d 405 (2d Cir.1978), cert. denied 439 U.S. 1091, 99 S.Ct. 874, 59 L.Ed.2d 58 (1979).
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.